Brewer, J., (orally.)1
The facts in reference to this case are very *547obvious. It does not appear that these defendants in the first instance started out to obstruct the receivers in their management of the road. In some way they had ascertained that the road was in possession of the receivers appointed by this court, and that it was not prudent to interfere with them. But it is clear that, while engaged in a strike against the Missouri .Pacific Bailroad, they did interfere with the management of the engine and freight cars under the control of such receivers, and did obstruct such receivers in carrying on the business of the road? placed in their charge by this court. Now, while in one sense they cannot be charged with contempt in that they intended to obstruct this court and its officers in the discharge of its and their duty, yet they placed themselves in this attitude: They engaged in an unlawful enterprise, and while so engaged they did interfere with the officers of this court in the management of the road which was in their hands as receivers. Now, if a party engaged in a lawful undertaking unintentionally interferes with some of the officers of this court, and obstructs them in the discharge of their duties, tlds court is not tenacious of any mere prerogative, and would let such action pass almost without notice; but where parties are engaged in that which is of itself unlawful, in doing that which they have no right to do, and in so doing obstruct the officers of this court, although intending no contempt, that is a very different tiling.
Suppose a party of men—and I state this merely as an illustration-combine to commit an assault and battery upon one person, and, without intending so to injure, do, through mistake, actually seize and beat a third person. Although such beating was unintentional, perhaps accidental, yet, as they were engaged in an unlawful enterprise, it is just the same as though they intended that unlawful attack upon the person actually receiving the injury. And so, hero, though these defendants did not set out to obstruct the officers of this court, and the receivers of the Wabash Company, in their administration of that property, yet they did set out to obstruct some persons in the exercise of their legal rights; they did sot out to do that which they had no right to do; and this court is justified, indeed, it is its duty,inasmuch as they did obstruct the officers of this court, to regard it just the same, or nearly the same, as though they started out to obstruct the officers of this court, the receivers of the Wabash Bailway Company.
Mr. Charles C. Allen. Do I understand your honor to say that the act of striking—merely carrying out of the strike—was unlawful ?
The Court, (Judge Bbeweb.)
It is not the mero stopping of work themselves, but it is preventing the owners of the road from managing their own engines and running their own cars. That is where the wrong comes in. Anybody has a right to quit work, but in interfering with other persons’ working, and preventing the owners of railroad trains from managing those trains as they see fit—there is where the wrong comes in.
*548I believe Judge Drummond, in a series of cases that came before him, across the river in Illinois, where there was a direct resistance ■ by parties engaged in such a strike, to the receivers appointed by him, sentenced the ringleaders to six months in the county jail. In this case I do not feel 'as though it would be right to treat them exactly as though they occupied that same position, and yet, as I said before, 1 do not think it is a matter that can be overlooked. Things of this kind are not to be encouraged or tolerated, and the sentence will be that they shall be confined in the county jail for 60 days, and pay the costs of this attachment.
Treat, J., (orally.)
As far as .1 am concerned, I should have given a severer punishment if the matter had been left solely to me, and I should emphasize the statement very strongly that while no one would admit more' readily than the judges of this court the right of every man to determine whether he will engage in this or another employment; and would protect him in that right through any proper judicial proceeding, he must not resort to lawless measures to injure the property or the person of any other party. More particularly is that true with regard to the receivers of courts. If there was any just ground of complaint, so far as the so-called strikers were concerned, this tribunal was open to have them present their matters here, and the court would have instructed the receivers with regard to it; and one of the prominent reasons why courts are so prompt to punish men who interfere with receivers in the custody and control of the property committed to them by law, is the fact that any one engaged in employment ^under them can have ample redress by applying to the court with respect thereto.
Now, instead of coming to this court to make application, as some other parties have done,—other employes,—they chose to engage in a lawless enterprise whereby were involved, not only the stoppage of commerce, but perhaps a loss of millions of dollars, and merchants and private individuals and all classes were injured by this lawless proceeding. And now the party comes and sáys, what ? Evasively, “I did not know that I was interfering with the officers of this court; ” but he did know that he was interfering with property that he had no right to interfere with, and “perchance he overstepped the limit, and involved himself within the jurisdiction of this court.” Further, “We did not directly by physical force do sundry and divers things; we merely requested other persons to do it.” A specious pretense! The court must be supposed to know, as everybody else does, what the object was; it was the threatening intimidation which lay behind the whole matter, and hence they are within the rule. “A request,” under such circumstances, was a threat. The court cannot be blinded by such mere specious language. The fact is there—the positive fact that here wap a direct threat and an intimidation. The form of language amounts to nothing. Courts do not stick in the letter; they *549look at tlio fact,—the act itself,—ancl that was the case here. Parties determined lawlessly to stop the commerce of the country, so far as these roads were concerned, and to do it by force, by threats, and by intimidation; and in doing it they interfered with the property of this company under the charge of the court, and, instead of coming to this court, if they had any wrong to be redressed, and asking the court to adjust their cause, they took the law in their own hands, and they must suffer the consequences of doing it.
Of course I assent, as I must do, to the lenient punishment prescribed by the circuit judge; but if it had been left to me alone, it would have been much severer.
The first point that is to be discussed in connection with the foregoing opinion is that which is embodied in the following statement: “Suppose a party of men—and I state this merely as an illustration—combine to commit an assault and battery upon one person, and, without intending so to injure, do, through mistake, actually seize and beat a third person. Although such beating was unintentional, perhaps accidental, yet, as they were engaged in an unlawful enterprise, it is just the same as though they intended that unlawful attack upon the person actually receiving tile injury.”
The question which is here put, viewing it in its general relations, is one by which the courts have been frequently embarrassed. It is as old as the earliest opinions of Homan jurists. It comes to us as fresh in the cases of to-day as if it never liad before been discussed. Is a man responsible for acts which are incidental to other acts designed by him, but which were, nevertheless, not intended by him? The general rule, I apprehend, may be thus properly stated: When the act in question results as a natural and probable consequence of an intended wrongful act, then the unintended wrong derives its character from tlio wrong that was intended. So far as concerns questions of general malice this position cannot be disputed. A man, for instance, from general malice, tears a rail off of a railway, or drops from a roof a very heavy substance on the pavement where a crowd is passing; and in such cases, if deatli ensues, lie is responsible for murder, though lie did not intend to take any one life in particular. This is also the rule in cases of special malice, when the object effected is incidental to the object intended. The same distinction has been accepted with regard to arson, where it is held that wliere tlio house of A. is burned instead of that of H., as the felon intended,' this is arson as much as if the intent liad been to burn the house of A.1 In burglary, also, it is held to be no offense that the goods stolen were not those which the burglar intended to steal.2 Aor is it a defense to an indictment for stealing that tlio defendant’s intent was not to steal from any particular owner, or that it was to steal from a person who turned out not to be the real owner.3
These conclusions may be sustained on principle. Whatever I ought .to regard as incidental to an intended act, I must be regarded as having intended. It is no defense, if I slioot at A. on the road and hit II., who lurppens to be behind A., that I did not actually see B. in the spot where lie was shot. It was my duly to have seen him, and I am responsible for the consequences. It is true, as I have endeavored elsewhere to show,4 that the proper way of apportioning the responsibility in sueli cases is by indicting the offender for slioot*550ing at A. with intent to kill, and also for the negligent homicide of 15. I5ut, however this may be, that the offender in such a case is indictable for the injury that he ought to have seen, cannot be questioned.1
The observations that have just been made are peculiarly applicable to cases of riots arising from the illegal assertion of supposed rights, or redress of supposed grievances. Parties engaging in such a riot are indictable for the natural and probable consequences of the riotous confederacy. If the plan involve a crime, then the offenders are responsible for sucii crime when committed in execution of the plan.2
The only qualification is that such an act must result from the confederacy. If it does not, the confederates not engaged in it cannot he indicted for its commission.3
The rule is thus well stated by Judge Campbell in Peoptle v. Knapp •.4 “There can be no criminal responsibility for anything not fairly within the common enterprise, and which might be expected to happen if occasion should arise for any one to do it. In other words, the principle is quite analogous to that of agency, where the liability is measured by the express or implied authority. And the authorities are quite clear, and reasonable,, which deny any liability for acts done in escaping, which are not within any joint purpose or combination.” 5 Hence it lias been held that when several persons are engaged in committing a felony, and, on being detected, run different ways, upon which one of them, in order to get rid of a pursuer, assaults him, the others are not to be considered as indictable for the offense.6
The general rule is that the confederate is not responsible for the crime which is not a probable and natural consequence of the .confederacy, unless such crime was committed with his assent. The question whether a party assaulting an officer in ignorance of the latter’s official character is indictable for the aggravated offense, is one of greater difficulty. Undoubtedly we have statements made in such cases that if a man intends a wrongful assault, lie is indictable for the distinctive.offense of assaulting an officer, even though the assault was made in ignorance of the assaulted person’s official rank.7 But there is something very unreasonable in this. A public officer, whether he be a sheriff, or a constable, or a receiver, appointed by a court having jurisdiction, ought to give notice of his position, if he desire to clothe himself with the immunities of that position, at least so far as concerns a prosecution for an assault on himself personally. It is the official person of the assaulted party that creates the offense in such a ease. It is true that”if a statute should prescribe “whoever assaults an officer, even without knowing the person assaulted to be an officer, shall be guilty of the aggravated offense,” etc., it *551would be no defense that the defendant was ignorant of the officer’s official position. But at common law the scienter is necessary to constitute the offense, subject to the qualification that a party is supposed to know what he ought to have known. On the other hand, it is no defense to an indictment for obstructing an officer in his duties (the defendant knowing the officer’s official position) that the object of the defendant was to personally chastise the officer, and not to obstruct him in the discharge of Ms duties. The obstruction was incidental to the intended assault, arul therefore the defendant was indictable for the obstruction.1
When we come, however, to discuss the question of an attachment mr a contempt, a new state of facts is presented. A court of equity is obliged to enforce its decrees; and if those decrees are disobeyed, the only process to compel obedience is by attachment. This is eminently the case with disobedience to an order of specific conveyance,2 with disobedience to orders of courts for payment,3 and with disobedience to an inj unction.4 In such cases it makes no matter what was the intention of the party resisting the order of the court. Whether this resistance were intentional, or whether it were in knowledge of the existence of the decree resisted, or in ignorance thereof, makes no matter. An obstacle stands in the way of the execution of the court’s decree, and that obstacle must be removed. Nor is it any defense in such case that the resistance is to a receiver whom the court appoints. The receiver is as much an officer of the court as is an officer appointed by the court to summon witnesses or to execute final process. Resistance in the first ease is as much an obstruction of the process as is resistance in the last two cases. It may be objected that this bears with unnecessary harshness on persons ignorantly impeding the action of the receivers in a case such as the present. The same objection, however, applies to all other cases of resistance of process; and if the objection were held good, no process whatever could be enforced against parties who are so stupid or so angry as not to understand wliat is the nature of the authority which they resist. The relief in all such cases is ari appeal to the clemency of the court, which will permit no penalty greater than the merits of the case demand. But, whatever be the penalty, the process of the court must be obeyed, Francis Wharton.
Washington, May 6, 1885,

 TIie opinions of Judges Brewer and Treat as here published were reported by Mr. L. L. Walbridge, stenographer of the court, and copy of same was submitted to the judges for revision previously to this publication.


 R. v. Pedley, 2 East, P. C. 1026.


 R. v. Regan, 4 Cox, C. C. 335.


 R. v. Moore, Leigh & C. 1; 8 Cox, C. C. 416.


 Whart. Crim. Law, g 120.


 See, on this subject, R. v. Smith, Dears. C. C. 559 ; 83 Eng. Law & Eq. 567; R. v. Jarvis, 2 Mood. & R. 40; R. v. Regan, 4 Cox, C. C. 335; Callahan v. State, 21 Ohio St. 306 ; Walker v. State, 8 Ind. 290 ; People v. Torres, 38 Cal. 141. In Com. v. McLaughlin, 12 Cush. 615, it was held that when A. shot at B. and C., intending to kill whichever lie hit, lie might be indicted for an assault with intent to murder both B. and C.


 Steph. Crim. Law, 27; Sissinghurst’s Case, 1 Hale, P. C. 462; R. v. Manners, 7 Car. & P. 801; Com. v. Knapp, 9 Pick. 496 ; Norton v. People, 8 Cow. 137; McCarney v. People, 83 N. Y. 408; Breese v. State, 12 Ohio St. 146; Green v. State, 13 Mo. 382; Selvidge v. State, 30 Tex. 60; Miller v. State, 15 Tex. App. 125 ; People v. Brown, 59 Cal. 345. See State v. Buchanan, 35 La. Ann. 89.


 See R. v. Collison, 4 Car. & P. 505; R. v. Howell, 9 Car. & P. 437.


 20 Mich. 112.


 See, to the same effect, R. v. Murphy, 6 Car. & P. 103 ; R. v. Franz, 2 Fast. & F. 580; R. v. Horsey, 3 Fost. & F. 287 ; R. v. Skeet, 4 Fost. & F. 931; R. v. Hawkins, 3 Car. & P. 392; R. v. Tyler, 8 Car. & P. 616; R. v. Price, 8 Cox, C. C. 96; U. S. v. Jones, 3 Wash. C. C. 209; Com. v. Campbell, 7 Allen, 541; Watts v. State, 5 W. Va. 532; Manier v. State, 6 Baxt. 595; Lamb v. People, 96 Ill. 73; People v. Knapp, 26 Mich. 112, State v. Stalcup, 1 Ired. Law, 30; Miller v. State, 15 Tex. App. 125.


 R. v. White, Russ. & R. C. C. 99; R. v. Skeet, 4 Fost. & F. 931; State v. Absence, 4 Port. 397.


 U. S. v. Liddle, 2 Wash. C. C. 205; U. S. V. Ortega, 4 Wash. C. C. 531; U. S. v. Benner, Bald. 234.


 U. S. v. Keen, 5 Mason, 453.


 Daniell, Ch. Pr. 1533; 2 Wait, Pr. 108-112.


 Id.


 Woodworth v. Rogers, 3 Wood. & M. 135; Rogers v. Rogers, 38 Conn. 121.